Citation Nr: 0218329	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
compression fracture of the T-3 vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Navy from November 1968 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  That decision determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for residuals of a 
compression fracture of the T-3 vertebra.


REMAND

The case must be Remanded to the RO to schedule a hearing 
for the claimant before a traveling Member of the Board, 
as requested in his Substantive Appeal.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
record shows that the claimant has not been notified of 
the provisions of the VCAA.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1. The RO must ensure full compliance 
with all notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)).

2.  The RO should schedule the 
claimant's requested hearing before a 
traveling Member of the Board.

3.  Upon completion of the requested 
actions, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen 
the claim for service connection for 
residuals of a compression fracture of 
the T-3 vertebra, in light of the 
additional evidence obtained.  

If the issue on appeal is not resolved to the veteran's 
satisfaction, the RO should issue a Supplemental Statement 
of the Case concerning the appeal to reopen the claim for 
service-connection for residuals of a compression fracture 
of the T-3 vertebra, to include the applicable law and 
regulations. The appellant and his representative should 
be given a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



